717 S.E.2d 386 (2011)
Jacqueline REID, Employee
v.
HOSPIRA, INC., Employer, Self-Insured,
Gallagher Bassett Services, Inc., Administrator.
No. 219P11.
Supreme Court of North Carolina.
August 25, 2011.
Mario M. White, Clinton, for Reid, Jacqueline.
Jeffrey T. Linder, Raleigh, for Hospira, Inc., et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 6th of June 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."